EXAMINER’S COMMENTS
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 08, 2021 has been entered. 
Formal Matters
This notice of allowance is responsive to the amendment filed October 08, 2021. As directed by the amendment, claims 1, 8, 11 and 18 have been amended. Claims 1-20 are presently pending. 
Examiner’s Note
Applicant's amendments and arguments filed October 08, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments and arguments set forth on October 08, 2021.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Abstract: Please amend the Abstract as follows:

This invention concerns an automated registration method and device for a surgical robot enabling registration between a first three-dimensional location system comprising an optical distance sensor and a second three-dimensional location system comprising optical acquisition means. The method comprises: — a first step of intraoperative registration between the first location system and data recorded on an anatomical surface of a patient and; — a second step of intraoperative registration of two three-dimensional location systems. The second registration step is performed at the same time as the first registration step by detection, by the optical acquisition means, of at least one point of a point cloud acquired by the optical sensor during the first intraoperative registration. 
Conclusion
Claims 1-20 are allowed.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI NGANGA whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI/Primary Examiner, Art Unit 3793